Citation Nr: 0940960	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  04-00 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service  connection for neck problems with 
headaches.

3.  Entitlement to service connection for numbness of the 
fingers of both hands.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to 
November 1969.  His military occupational specialty (MOS) as 
shown on his separation document, DD Form 214, was light 
weapons infantryman.  Service documentation shows that he 
earned various awards and decorations, including the Vietnam 
Service Medal and the Vietnam Campaign Medal, and was an 
expert with the M-14 rifle.  He was in the Republic of 
Vietnam for approximately six months, during which time he 
was with the Company C, 2nd Bn., 9th Cavalry, in the 1st 
Cavalry Div., in the field at Landing Zone (LZ) Carol and in 
1968 in Quan Tri Province, Vietnam.  His recently acquired 
more complete 201 personnel file shows that he was involved 
in the Vietnam Counteroffensive Phases IV and V.  He was born 
in 1946.

This appeal was brought to the Board of Veterans' Appeals 
(Board) from actions taken by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony before a Veterans Law Judge at 
a videoconference hearing in April 2004; a transcript is of 
record.  In January 2005, the Board remanded the case for 
substantive development on the issues shown herein, as well 
as entitlement to service connection for tinnitus.  

The Board sent correspondence to the Veteran in March 2008 
indicating that the Veterans Law Judge before whom he 
previously presented testimony was no longer with the Board, 
and asking if he wanted to have another hearing.  

At his request, the Veteran was scheduled for a hearing 
before a Veterans Law Judge via videoconference on August 12, 
2008.  He failed to report for that hearing.  

The Board promulgated a decision in this case on August 27, 
2008, which denied service connection for bilateral defective 
hearing, neck problems with headaches, and numbness of the 
fingers of both hands.

The Veteran and his representative have since filed a Motion 
to Reconsider that decision and Vacate it based on the 
assertion that his request for a hearing had not been 
appropriately acted upon.  Since the Board is herein vacating 
that decision, further action on any Reconsideration Motion, 
per se, becomes moot as to those questions at this time.

In part as a result of actions taken during the course of 
this appeal, service connection is now in effect for 
scarring, residuals of shell fragment wound to the medial 
aspect of the left thigh with retained metallic fragment, 
rated as 10 percent disabling; and tinnitus, rated as 10 
percent disabling.

The issues listed on the first page, above, are subject to 
the Vacatur herein, but are also concurrently addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant when further 
action is required.


VACATUR

The Board promulgated a decision in this case on August 27, 
2008, that denied service connection for bilateral defective 
hearing, neck problems with headaches, and numbness of the 
fingers of both hands.

However, the record reflects that the Veteran had been 
scheduled for a video-conference hearing before the Board at 
the VARO on August 12, 2008, of which he alleges he was not 
properly notified.  He did not appear for that hearing.  
Subsequent information of record reflects that there was some 
apparent confusion as to his proper address, and any 
notification to him of the hearing had gone to an improper 
address and was subsequently returned as undeliverable.

An appellate decision may be vacated by the Board at any time 
upon the request of the appellant or his representative, or 
on the Board's own motion, when there has been a denial of 
due process.  38 C.F.R. § 20.904. 

Under 38 C.F.R. § 20.904(a)(3) the failure to afford the 
Veteran a personal hearing is a denial of due process where 
there was a failure to honor a request for a hearing.  
Consequently, the Board concludes that the August 27, 2008, 
decision should be, and is vacated.

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims (Court).  This Vacatur 
is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2009).

ORDER

The Board's August 27, 2008 decision is vacated.


REMAND

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The Veteran should be scheduled for a 
hearing before a Veterans Law Judge via 
videoconference at the RO, as the docket 
permits.  He should be properly notified 
of same, and care should be taken to 
document the notification process and his 
response, etc.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


